Citation Nr: 1710210	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  12-28 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for mild degenerative joint disease of the lumbar spine (low back disorder), to include as secondary to bilateral knee disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claims for service connection for hearing loss, bilateral knee injury, and low back disorder. 

In evaluating this case, the Board has reviewed the eFolder on Virtual VA and Veterans Benefits Management System (VBMS) to ensure a complete assessment of the evidence.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no time during the appeal period has the Veteran shown to have a history of a bilateral knee disorder, nor does he have any residuals related to the documented in-service right knee injury.

2.  The preponderance of the evidence is against finding that the Veteran has mild degenerative joint disease of the lumbar spine that is etiologically related to a disease, injury, or event in service, nor was it manifested within his first post-service year, or caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred or aggravated by active duty service.  38 U.S.C.A. §1110, 1154(a) (West 2014); 38 C.F.R. §3.102, 3.303, 3.304 (2016). 

2.  Mild degenerative joint disease of the lumbar spine was not incurred in or aggravated by active duty service, secondary to a service-connected disability, nor may it be presumed to have occurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act (VCAA) regarding all issues on appeal. 

With respect to the VA's duty to notify, the record shows that in a January 2010 letter issued prior to the initial decisions on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, as well as what part of evidence he was to provide and what part VA would reasonably attempt to obtain for him.  38 U.S.C.A. §5103; 38 C.F.R. §3.159(b) (2016).  The letter included the additional notification requirements that have been imposed in Dingess v. Nicholson, which held that VA is required to notify a claimant of how a service connection claim may be substantiated, as well as the requirement that proper notice must be given before an initial unfavorable decision by an agency of original jurisdiction.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in March 2010 for his claimed bilateral knee disorder and lumbar spine disability, and an audiology examination in April 2010; the reports of which have been associated with the claims file, and the examination reports provide well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained to fairly decide the issues of service connection for bilateral knee disorder or degenerative joint disease of the lumbar spine, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled with regard to the bilateral knee disorder and degenerative joint disease of the lumbar spine. 

II.  Applicable Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163-67 (Fed.Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §1112, 1113, 1137; 38 C.F.R. §3.303, 3.304, 3.307, 3.309(a).  For arthritis, the disease must have manifested to a degree of ten percent or more within one year of service.  38 C.F.R. §3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have been manifested in service.  38 C.F.R. §3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  

Service connection may only be granted when a current disability exists that is related to an injury or disease in service.  See Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. §4.1.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosis or identifiable underlying malady or condition, does not, in and of itself constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cit. 2001).

III.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. §5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

IV.  Analysis

A.  Bilateral Knee Disorder

The Veteran seeks service connection for a bilateral knee disorder. 

The Veteran asserts that he developed a bilateral knee disorder as a result of his service in the Marine Corps.  The Veteran contends that he sustained injury to his knees in service as a result of heavy physical training he was required to perform during military service, including extensive running on pavement, heavy lifting, and combat training.  The Veteran also reports that he sustained an injury to his right knee when it hyperextended while playing basketball in December 2002.  The Veteran further asserts sustained injuries to both knees while playing basketball, and also injured his left knee upon stepping in a hole in an uneven field in 2003.  See March 2010 Medical Record; December 2010 Notice of Disagreement. 

The Board acknowledges that the Veteran's claimed in-service activity is consistent with the type of work he was involved in during service.

In-service treatment records, dated in December 2002, demonstrate the Veteran sustained a right knee medial collateral ligament (MCL) strain due to hyperextension while playing basketball.  It was noted that the Veteran suffered a decrease in his range of motion due to pain.  At the time of this treatment, the examiner noted there was no effusion or swelling and the x-rays were negative for abnormalities.  The service treatment records are silent as to any complaints, treatment, or diagnosis related to a left knee injury while in service.

There are no clinical records dated within the Veteran's first post-service year demonstrating a diagnosis of any arthritis or chronic disability in either knee. 

Although the record reflects that the Veteran sought treatment post-service for left knee pain, post-service treatment records are silent as to any complaints, treatments or diagnoses of a right knee disorder.  Further, the June 2009 lab and x-ray results are negative for any right knee abnormalities, and the April 2009, June 2009, and October 2009 records are negative for any complaints of pain or treatment related to a right knee condition.  

Post-service treatment records, dated in November 2009, demonstrate the Veteran complained of left knee pain with no locking.  Although the examiner's initial impression of the Veteran's left knee pain was a result of arthritis, the June 2009 lab and x-ray results are negative for any left knee abnormalities.  Further, the April 2009, June 2009, and October 2009 records are negative for any complaints of pain or treatment related to a left knee condition.  

The Veteran was afforded a VA examination in March 2010, during which the examiner noted that he experienced pain and aching on a daily basis, persisting for a few hours.  He was functionally limited in squatting or standing for long periods of time.  During flare-ups, he endorsed swelling and increased pain in the knees.  Upon physical examination, the Veteran was shown to have full strength, range of motion, and reflexes in both knees.  X-rays of the bilateral knees were negative.  Despite evidence of slight limitation of motion in both knees, the examiner opined that there was no objective evidence to support a diagnosis of a bilateral knee disability.  

Upon careful review of the evidence of record, the Board finds that service connection for a bilateral knee disorder is not warranted, as the evidence preponderates against the Veteran's claim

To warrant service connection, the threshold requires competent evidence of the existence of the claimed disability at some point during the pendency of the Veteran's appeal.  See McClain, supra.  According to Brammer, supra, absent competent evidence of the existence of a disability, service connection cannot be granted.  Here, a confirmed diagnosis of any residual of a bilateral knee disorder is not shown at any time during the appeal period.  The Board has considered the Veteran's general allegations that he experienced a bilateral knee problems as a result of service.  Although he is competent to report having pain or discomfort, the evidentiary record does not reflect that this pain or discomfort has been attributed to any specific disability.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted").   

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service, such as bilateral knee pain.  However, to the degree that an interpretation of whether those symptoms amount to a diagnosis of bilateral knee disorder requires medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran's lay statements regarding a diagnosis are given no weight in this evaluation, and greater weight is given to the medical examiner's March 2010 opinion.  The Board finds the March 2010 examiner to be both competent and credible to provide her etiological opinion.  She included a complete discussion as to why there was no diagnosis of a bilateral knee disorder, and her findings are consistent with the evidence of record.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the finding that the Veteran has a current diagnosis of any bilateral knee disorder as a consequence of an event, injury, or illness in service-including the documented in-service injury to the right knee.  As such, the benefit-of-the-doubt rule does not apply, and the claim for service connection for bilateral knee disorder must be denied.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §3.102 (2016); Gilbert, 1 Vet. App. at 54. 

B.  Mild Degenerative Joint Disease, Lumbar Spine, L1

The Veteran seeks service connection for mild degenerative joint disease of the lumbar spine.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  At the time of the Veteran's VA examination in March 2010, he was diagnosed with mild degenerative joint disorder of the lumbar spine, L1.  Thus, the Veteran has satisfied the first element of service connection. 

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony of in-service incurrence or aggravation of an injury or disease.  

During the Veteran's active military service, in March 2004, the Veteran was treated for lower back pain which occurred at rest, but hurt more upon utilizing the muscles.  The Veteran received further treatment in May 2004 for lower back pain described as severe with knotting and tightness in his back with pain radiating down to his legs.  In November 2005, he received treatment for low back pain, which had been occurring on the monthly basis.  The Veteran described the pain as local and non-radiating, and it was only present during activity or prolonged standing.  

There are no clinical records dated within the Veteran's first post-service year demonstrating a diagnosis of any arthritis or chronic disability in the Veteran's lumbar spine.

The first post-service relevant evidence of a lumbar spine disorder is the March 2010 VA examination that shows mild degenerative joint disease of the lumbar spine, L1.  The examiner reported no exaggerated kyphosis or lumbar lordosis, and forward and lateral flexion for the Veteran's thoracolumbar region were within normal limits.  The examination did reveal minor spurring on the L1 vertebral body and the examiner confirmed a diagnosis of mild degenerative joint disease of the lumbar spine, L1 with no functional limitation or radiculopathy.  

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  

Specifically, regarding the lumbar spine, at the March 2010 examination the Veteran reported that while in service his lumbar spine was injured due to heavy lifting, prolonged standing and walking, running, and physical exercise.  He further contended that the prolonged standing and sleeping in a flight jacket in Afghanistan in 2004 contributed to his low back pain.  Following a review of the claims file and a physical examination of the Veteran, the March 2010 examiner determined that the mild degenerative joint disease of the lumbar spine was not caused by or related to his treatment for a lumbar strain in service.  Rather, the examiner justified her opinion by noting that a back strain involves the muscles and ligaments, but spondylosis is a degenerative process which involves the disks and vertebral bodies.  The examiner further opined that the current diagnosis of degenerative joint disease, or spondylosis, is not due to or related to the in-service back strain. 

Although the Veteran has stated that his current lumbar spine disorder is due to activities in service (as documented by his in-service treatment for back complaints), he is not competent to determine the etiology of his mild degenerative joint disease as he does not possess the requisite medical training or expertise to make such a medically complex determination and it is not otherwise a readily observable finding.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In other words, the Veteran is competent report his symptoms and his in-service treatment for back complaints, but he is not competent to link the in-service activities and treatment for a low back strain to his currently diagnosed back disorder.  Thus, the Veteran's lay etiological statements are given no probative weight and are outweighed by the March 2010 VA opinion.  

The etiological opinion of the March 2010 examiner is considered competent and the Board finds it to be persuasive.  The examiner reviewed the entire claims file and had the opportunity to examine the Veteran in-person, to include performing necessary tests to confirm the diagnosis of the disorder.  The examiner also considered the Veteran's allegations and his past medical history.  The Board finds that this etiological opinion weighs against the Veteran's claim and is the only competent etiological evidence of record. 

Accordingly, the Board finds that the evidence of record weighs against a nexus between the Veteran's current mild degenerative joint disease of the lumbar spine and his active military service. 

The Veteran's claims also cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file for a lumbar spine disorder is the March 2010 examination report, at least four years after the Veteran's military separation in December 2005.  Further, the STRs do not show that the Veteran developed a chronic back disorder during his active military service.  The STRs document three complaints related to the lower back during a span of eighteen months since the first documented in-service treatment, and none document chronic arthritis of the low back.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. §3.303; see Walker, 708 F.3d at 1331. 

The Board also notes that there is no evidence that the Veteran's disorder became manifest to a degree of 10 percent or more within a year of separation from service.  Although the Veteran's degenerative joint disease of the lumbar spine qualifies as a "chronic" disability under 38 C.F.R. §3.309(a), it does not meet the requirements of 38 C.F.R. §3.307(a)(3), and therefore presumptive service connection for a chronic disease is not warranted.  

Finally, to the extent that the Veteran is claiming his current low back disorder is secondary to his claimed bilateral knee problems, the Board has denied service connection for a bilateral knee disorder above, and service connection for his low back disorder on a secondary basis is not warranted.  See 38 C.F.R. § 3.310.

In summary, the evidence of record weighs against a finding of a nexus between the Veteran's degenerative joint disease of the lumbar spine and his active military service.  The Board notes that under the provisions of 38 U.S.C.A. §5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 54.  The Veteran's claim of entitlement to service connection for mild degenerative joint disease of the lumbar spine is not warranted.


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for mild degenerative joint disease of the lumbar spine is denied. 


REMAND

The Board finds that a remand is necessary regarding the Veteran's service connection claim for bilateral hearing loss.

The Board notes that the Veteran was last afforded a VA examination in April 2010 in order to determine the nature and etiology of his bilateral hearing loss.  During this examination, the Veteran's bilateral hearing loss did not reach a level considered disabling for VA purposes.  See 38 C.F.R. §3.385. 

The Veteran's March 2003 service treatment record demonstrates he served as an explosive handler.  He was exposed to noise that resulted in mild high frequency hearing loss; however, he tested negative for tinnitus or noticeable hearing deficits.  In October 2005, the Veteran was tested again for hearing loss, which demonstrated a significant threshold shift since his December 1997 audiogram evaluation; however, the thresholds were not considered disabling for VA purposes. 

In April 2010, the Veteran underwent a VA audiology evaluation, and his puretone thresholds were again not considered disabling for VA purposes.  His word recognition test scores, however, were 94 percent in the right ear and 94 percent in the left ear.  Under 38 C.F.R. §3.385, if the Veteran's speech discrimination scores are less than 94 percent, they are considered disabling for VA purposes.  A copy of the audiogram results submitted in April 2010 confirms that these scores were obtained using the Maryland CNC test, as required by 38 C.F.R. §4.85.  

The audiology exam in April 2010 further shows the Veteran has a diagnosis of mild to severe sensorineural hearing loss above 3 KHz with excellent word recognition ability.  Such loss is deemed to be within normal limits for VA purposes.  

A review of the evidence of record reveals that the Veteran was last afforded a VA examination in this matter in April 2010, over six years ago.  In light of the lapse of time since the previous examination, and the audiogram scores which narrowly fall short of the threshold to be considered disabling, the Board finds that a new audiology examination is warranted to obtain an opinion as to the nature and etiology of any bilateral hearing loss disability present during the appeal period.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding treatment records related to the Veteran's bilateral hearing loss claim.  

2.  The AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and etiology of the claimed bilateral hearing loss disability.  

The electronic claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed in full. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should address the following inquiries:

Is it at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability was either caused or aggravated by his military service? 

For purposes of this opinion, the examiner is asked to assume that the Veteran was exposed to significant noise during service as he was an explosives handler.  

The examiner should provide a complete rationale for any opinions provided. 

4.  After completion of the above, the AOJ should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


